BAUM, Senior Judge:
On 29 June 1978, in accordance with the terms of a pretrial agreement with the convening authority, appellant pled guilty to one specification of receiving stolen property in violation of Article 134, UCMJ, 10 U.S.C. § 934. Upon acceptance of the plea by the military judge, the trial counsel, as he stated he was required to do by the plea bargain, caused charges of larceny, unlawful entry and subscribing a false statement under oath to be withdrawn. Appellant was found guilty of the receiving stolen property offense and was sentenced to a bad-conduct discharge, confinement at hard labor for 8 months, forfeiture of $200 pay per month for 8 months, and reduction to pay grade E-l. The convening authority approved the sentence but, as called for by the pretrial agreement, suspended the bad-conduct discharge and as an act of additional clemency suspended the confinement and forfeitures in excess of 5 months. Subsequently, this Court, upon a determination that the guilty pleas were improvident, set aside the findings and sentence and returned the record for a rehearing. Thereafter, the convening authority referred to a rehearing not only the Charge upon which appellant had been convicted but also the offenses which had been withdrawn pursuant to the pretrial agreement. At the second trial appellant was convicted on his plea of guilty to one of those previously withdrawn charges along with other charges that had been uncovered after his initial trial. The remaining charges were withdrawn. Appellant has assigned two errors before this Court. Both assigned errors are rejected.
While not raised by appellant before this Court, the Government in its brief has addressed the question of the propriety of trying appellant on charges and specifications that were withdrawn at the first trial. *764The Government concludes that it was proper to retry appellant on all the charges from the first trial. We disagree and, pursuant to our independent responsibility under Article 66, UCMJ to approve only those findings that are correct in law and fact, must set aside the findings of guilty to Charge I and its specification.
Paragraph 56b, Manual for Courts-Martial 1969 (Rev.), provides that:
Normally, less than all of the specifications may not be withdrawn after the trial proceedings have begun except upon a determination of the convening authority that the specifications so withdrawn should be dismissed or for other good cause determined by the convening authority and made a matter of record.
Here the reason for withdrawal, as represented by the trial counsel, was that such action was required by the pretrial agreement. While the plea bargain did not explicitly state that the charges would be withdrawn, or “withdrawn with prejudice” as in United States v. Shuniak, No. 79 1188 (N.C.M.R. 11 October 1979), we believe that appellant was protected from retrial on those charges, just as this Court concluded in Shuniak. Otherwise, the withdrawal of charges aspect of the plea bargain would have been of no value to the accused. If further prosecution rather than dismissal was contemplated by the convening authority then such an understanding should have been spelled out in the agreement or brought out during trial. We will not read such an understanding into the agreement, particularly .when the possibility of retrial on these charges was never shown to be contemplated by the parties. Without such an understanding reflected on the record we must interpret the reason for withdrawal in a light most favorable to appellant. See United States v. Combest, No. 79 1397 (N.C.M.R. 26 November 1979); United States v. Eymer, 1 M.J. 990 (N.C.M.R.1976).
The findings of guilty to additional Charge I and its specification are set aside. That Charge and specification along with the other charges and specifications withdrawn at trial are dismissed. The remaining findings of guilty are affirmed. The sentence is set aside and the record of trial is returned for a rehearing on the sentence.
Judge PRICE concurs.